                                                   Case 5:17-cv-02514-JGB-SHK Document 375 Filed 10/30/20 Page 1 of 4 Page ID #:8683




                                                            1   AKERMAN LLP
                                                                ELLEN S. ROBBINS (SBN 298044)
                                                            2   ALICIA Y. HOU (SBN 254157)
                                                                601 West Fifth Street, Suite 300
                                                            3   Los Angeles, California 90071
                                                                Telephone: (213) 688-9500
                                                            4   Facsimile: (213) 627-6342
                                                                Email: ellen.robbins@akerman.com
                                                            5           alicia.hou@akerman.com
                                                            6   LAWRENCE D. SILVERMAN (admitted pro hac vice)
                                                                98 Southeast Seventh Street, Suite 1100
                                                            7   Miami, FL 33131
                                                                Telephone: (305) 374-5600
                                                            8   Facsimile: (305) 374-5095
                                                                Email: lawrence.silverman@akerman.com
                                                            9
                                                                ADRIENNE SCHEFFEY (admitted pro hac vice)
                                                           10   1900 Sixteenth Street, Suite 1700
                                                                Denver, Colorado 80202
                                                           11   Telephone: (303) 260-7712
                                                                Facsimile: (303) 260-7714
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   Email: adrienne.scheffey@akerman.com
                LOS ANGELES, CALIFORNIA 90071




                                                           13   Attorneys for Defendant
AKERMAN LLP




                                                                THE GEO GROUP, INC.
                                                           14
                                                                                        UNITED STATES DISTRICT COURT
                                                           15
                                                                             CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                                           16
                                                                RAUL NOVOA, JAIME CAMPOS                       Case No. 5:17-cv-02514-JGB-SHKx
                                                           17   FUENTES, ABDIAZIZ KARIM, and
                                                                RAMON MANCIA, individually and on
                                                           18   behalf of all others similarly situated,       Assigned to Hon. Jesus G. Bernal
                                                           19                        Plaintiff,
                                                           20   vs.                                            DECLARATION OF ELLEN
                                                                                                               ROBBINS IN RESPONSE TO
                                                           21   THE GEO GROUP, INC.,                           PLAINTIFFS' APPLICATION TO
                                                           22                      Defendant.                  FILE TWO EXHIBITS TO
                                                                                                               PLAINTIFFS’ MOTION FOR
                                                           23                                                  SUMMARY JUDGMENT UNDER
                                                           24                                                  SEAL
                                                           25
                                                           26
                                                           27
                                                           28                                              1                  CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                  DECLARATION OF ELLEN ROBBINS IN RESPONSE TO PLAINTIFFS' APPLICATION TO FILE TWO
                                                                        EXHIBITS TO PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT UNDER SEAL
                                                                55213028;1
                                                   Case 5:17-cv-02514-JGB-SHK Document 375 Filed 10/30/20 Page 2 of 4 Page ID #:8684




                                                            1   THE GEO GROUP, INC.,                                    TAC Filed: September 16, 2019
                                                                                                                        SAC Filed: December 24, 2018
                                                            2                             Counter-Claimant,             FAC Filed: July 6, 2018
                                                            3                                                           Complaint Filed: December 19, 2017
                                                                             vs.                                        Trial Date: March 30, 2021
                                                            4
                                                                RAUL NOVOA, JAIME CAMPOS
                                                            5   FUENTES, ABDIAZIZ KARIM, and
                                                                RAMON MANCIA, individually and on
                                                            6   behalf of all others similarly situated,
                                                            7                             Counter-Defendant.
                                                            8
                                                            9                              DECLARATION OF ELLEN S. ROBBINS
                                                           10                I, Ellen S. Robbins, hereby declare:
                                                           11                1.    I am over the age of eighteen (18). The statements contained herein are
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   made based on my personal knowledge and/or made to the best of my knowledge upon
                LOS ANGELES, CALIFORNIA 90071




                                                           13   review of the record in this case, and if called upon to do so, I could and would
AKERMAN LLP




                                                           14   competently testify thereto.
                                                           15                2.    I am an attorney licensed to practice law in the State of California with the
                                                           16   law firm of Akerman LLP, attorneys of record for Defendant The GEO Group, Inc.
                                                           17   ("GEO").
                                                           18                3.    On October 26, 2020, Plaintiffs filed their Application to File Two
                                                           19   Exhibits to Plaintiffs' Motion for Summary Judgment Under Seal ("Application") with
                                                           20   the Court seeking to file the following documents under seal:
                                                           21                         a. Exhibit A to Plaintiffs' Motion for Summary Judgment: GEO-
                                                           22                             Novoa_00035044-GEONovoa_00035249 (ECF 365-1, hereinafter
                                                           23                             "Bridge Contract");
                                                           24                         b. Exhibit B to Plaintiffs' Motion for Summary Judgment: GEO-
                                                           25                             Novoa_00040872-GEO_Novoa_00040885; GEO-
                                                           26                             Novoa_00041323-GEONovoa_00041368 (ECF365-2, hereinafter
                                                           27                             "Direct Contract").
                                                           28                                                       2                   CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                  DECLARATION OF ELLEN ROBBINS IN RESPONSE TO PLAINTIFFS' APPLICATION TO FILE TWO
                                                                        EXHIBITS TO PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT UNDER SEAL
                                                                55213028;1
                                                   Case 5:17-cv-02514-JGB-SHK Document 375 Filed 10/30/20 Page 3 of 4 Page ID #:8685




                                                            1                4.   On October 15, 2020, Plaintiffs' counsel contacted GEO's counsel to
                                                            2   confer with GEO about the possibility of making redactions to the Bridge and Direct
                                                            3   Contracts.
                                                            4                5.   On October 16, 2020, my office notified ICE counsel of Plaintiffs' request
                                                            5   for redactions on the Bridge and Direct Contracts. We requested ICE advise whether
                                                            6   they would be making any redactions to the Contracts as the documents were
                                                            7   previously designated, "Highly Confidential" and "Attorneys' Eyes Only."
                                                            8                6.   We did not receive redactions back from ICE regarding these documents
                                                            9   until October 29, 2020.
                                                           10                7.   The Bridge Contract and Direct Contract must be filed under seal.
                                                           11                8.   The Bridge Contract and Direct Contract both include numerous
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   references to GEO's proprietary business information as well as personally identifiable
                LOS ANGELES, CALIFORNIA 90071




                                                           13   information.
AKERMAN LLP




                                                           14                9.   GEO's competitive standing would likely be harmed if GEO's proprietary
                                                           15   business information, such as sensitive financial information regarding wages, costs,
                                                           16   staffing plans, and other information related to GEO's operations were made publicly
                                                           17   available. See Childs v. San Diego Family Housing, LLC (S.D. Cal., May 14, 2020,
                                                           18   No. 19CV2329 JM (MDD)) 2020 WL 2512188, at *3 (granting motion to seal excerpts
                                                           19   from confidential and proprietary business records); see also Federal Trade
                                                           20   Commission v. Qualcomm Incorporated (N.D. Cal., Jan. 3, 2019, No. 17-CV-00220-
                                                           21   LHK) 2019 WL 95922, at *3 ("to the extent that the instant motion seeks to seal
                                                           22   information that, if published, may harm Qualcomm's or third parties' competitive
                                                           23   standing and divulges terms of confidential contracts, contract negotiations, or trade
                                                           24   secrets, the Court agrees with the parties that compelling reasons exist to seal this
                                                           25   information.")
                                                           26
                                                           27
                                                           28                                                  3                     CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                  DECLARATION OF ELLEN ROBBINS IN RESPONSE TO PLAINTIFFS' APPLICATION TO FILE TWO
                                                                        EXHIBITS TO PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT UNDER SEAL
                                                                55213028;1
                                                   Case 5:17-cv-02514-JGB-SHK Document 375 Filed 10/30/20 Page 4 of 4 Page ID #:8686




                                                            1                10.   Additionally, third party privacy interests would likely be harmed if the
                                                            2   personally identifiable information within the both contracts was disclosed. See
                                                            3   McMillan v. Chaker (S.D. Cal., Oct. 2, 2017, No. 16CV2186-WQH-MDD) 2017 WL
                                                            4   4417686, at *2 (granting motion to seal where records contained "personal and
                                                            5   confidential information... such as addresses, financial information, driver's license
                                                            6   information, and a possible social security number"); see also Benedict v. Hewlett-
                                                            7   Packard Company (N.D. Cal., July 1, 2016, No. 13-CV-00119-BLF) 2016 WL
                                                            8   3568922, at *2 (granting request to file documents under seal where records to be filed
                                                            9   included personal identifiable information such as personal contact information, salary
                                                           10   information, customer contacts, and employee data.)
                                                           11                11.   Accordingly, there exists good cause to file the Bridge Contract and the
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   Direct Contract under seal, or in the alternative, to file portions of the documents under
                LOS ANGELES, CALIFORNIA 90071




                                                           13   seal in accordance with the redacted contracts attached hereto.
AKERMAN LLP




                                                           14                12.   A redacted copy of the Bridge Contract is attached to this declaration as
                                                           15   Exhibit 1.
                                                           16                13.   A redacted copy of the Direct Contract is attached to this declaration as
                                                           17   Exhibit 2.
                                                           18                I declare under penalty of perjury under the laws of the United States of America
                                                           19   that the above is true and correct and that I executed this Declaration on the 30th day of
                                                           20   October, 2020, in Hermosa Beach, California.
                                                           21
                                                                                                                    /s/ Ellen S. Robbins
                                                           22                                                       Ellen S. Robbins, Declarant
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28                                                   4                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                  DECLARATION OF ELLEN ROBBINS IN RESPONSE TO PLAINTIFFS' APPLICATION TO FILE TWO
                                                                        EXHIBITS TO PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT UNDER SEAL
                                                                55213028;1
